PD-0190-15
                               PD-0190-15                           COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 2/17/2015 5:23:02 PM
February 19, 2015                                                   Accepted 2/19/2015 1:21:27 PM
                                                                                      ABEL ACOSTA
                                 NO.                                                          CLERK

                                 IN THE
                       COURT OF CRIMINAL APPEALS
                               OF TEXAS
                               NO. 01-13-00851-CR
                         IN THE COURT OF APPEALS
                                 FOR THE
                     FIRST JUDICIAL DISTRICT OF TEXAS
                              HOUSTON, TEXAS

 THE STATE OF TEXAS                       §         APPELLEE
                                          §
 V.                                       §
                                          §
 ERIC SANTANA GUANCHE                     §         APPELLANT


       APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                      HOUSTON, TEXAS
                   TRIAL COURT NO. 1869024
         APPELLANT'S MOTION FOR EXTENSION OF TIME
   TO FILE APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
 TO THE HONORABLE JUSTICES OF SAID COURT:
       NOW COMES, ERIC SANTANA GUANCHE, Appellant in the above

 entitled and numbered cause, by and through his attorney of record, Rick Soliz,

 and submits this Motion for Extension of Time to file Appellant's Petition for

 Discretionary Review until April 18, 2015. For good cause, Appellant

 shows as follows.

       1.    This Court issued its opinion on December 16, 2014. On January 5,

 2015, Appellant’s motion for rehearing was filed and it was overruled on January



                                          1
15, 2015. This petition for discretionary review is due to be filed on or about

February 17, 2015. This motion for extension of time may be filed until the

deadline of March 1, 2015. This is Appellant's first request for an extension of

time to file Appellant's Petition for Discretionary Review.

      2.     The last thirty days, Appellant's counsel has had an extremely heavy

workload and out of town court business.

      3.     Furthermore, Appellant’s counsel was at a continuing education

seminar in Austin, Texas from January 16, through January 18, 2015.

      4.     This Motion is not made for delay, but to see that justice is done.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant's Petition for Discretionary be extended to April

18, 2015, or a similar date this court deems appropriate.




                                          2
                                             Respectfully submitted,

                                             /w/ Rick Soliz

                                             Rick Soliz
                                             T.B.C. No. 00785013
                                             PO Box 4051
                                             Houston, Texas 77210
                                             713-228-1900
                                             jrsoliz@att.net
                                             ATTORNEY FOR APPELLANT


      This is to certify that a true and correct copy of the attached and foregoing

document has been served on the Harris County District Attorney’s Office on this

the 17th day of January 2015.



                                                    /s/ Rick Soliz


                                                    Rick Soliz




                                         3